Name: Commission Regulation (EC) No 1171/96 of 27 June 1996 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  economic geography;  processed agricultural produce;  tariff policy;  information and information processing
 Date Published: nan

 28. 6. 96 EN Official Journal of the European Communities No L 155/15 COMMISSION REGULATION (EC) No 1171/96 of 27 June 1996 amending Regulation (EEC) No 210169 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 28 thereof, Whereas Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EC) No 5S7/96 (4), provides for information on the management of the market in milk products to be sent regularly to the Commission; whereas since July 1995 the implementation of the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotiations requires addi ­ tional or more detailed information to be provided on exports, in particular with regard to licence applications and the way licences are used, in order to ensure compli ­ ance with undertakings under the Agreement; whereas under that Agreement food-aid exports are not subject to the constraints applying to subsidized exports; whereas it should be stipulated that communications relating to export licence applications must accordingly specify which licence applications cover food-aid supplies; Article 1 Article 6 of Regulation (EEC) No 210/69 is hereby amended as follows: 1 . The introductory phrase of point 1 is replaced by: * 1 . by 6 p.m. on each working day, with the exception of quantities covered by export licence applications where no refund is applied for and for supplies of food aid within the meaning of Article 10 (4) of the Agreement on Agriculture concluded under the Uruguay Round:' 2. The following point is added to point 2: '(f) the quantities, broken down by the codes for milk products in the agricultural product nomenclature for export refunds and by destination code, covered by export licence applications for supplies of food aid within the meaning of Article 10 (4) of the Agreement on Agriculture concluded under the Urugay Round:' 3. Point 4 is replaced by the following: '4. before the 1 6th day of each month in respect of the preceding month, the quantities, broken down by combined nomenclature code or, where applicable, by the codes for milk products in the agricultural product nomenclature for export refunds, covered by licence applications and where no refund is applied for, as referred to in : (a) Article 1 (a) of Regulation (EC) No 1466/95, (b) Article 1 (b) of Regulation (EC) No 1466/95;'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 1466/95 (% as amended by Regulation (EC) No 823/96 (s), lays down special detailed rules of application in particular govern ­ ing exports of certain cheeses to Switzerland; whereas provision should be made for the relevant information to be forwarded; (') OJ No L 148, 28. 6. 1968, p. 13 . P) OJ No L 307, 20. 12. 1995, p. 10 . P) OJ No L 28, 5. 2. 1969, p. 1 . (&lt;) OJ No L 84, 3. 4. 1996, p. 19. (0 OJ No L 111 , 4. 5. 1996, p. 9. I6) OJ No L 144, 28. 6. 1995, p. 22. No L 155/16 EN Official Journal of the European Communities 28 . 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission